        Case 6:21-cv-00346-AA           Document 40        Filed 07/12/21      Page 1 of 1




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



BLACK UNITY, et al.                                              Case No.: 6:21−cv−00346−AA
   Plaintiff,

v.

CITY OF SPRINGFIELD, et al.
   Defendant.


                            Fed. R. Civ. P. 26(a)(1) Discovery Agreement

      Pursuant to LR 26−2, I state that the parties who have been served and who are not in default
have agreed to forgo the disclosures required by Fed. R. Civ. P. 26(a)(1).

DATED:      July 12, 2021


                   Signature:      /s/ Marianne Dugan

          Name and OSB ID:          Marianne Dugan, OSB # 932563

             E−mail Address:        mdugan@cldc.org

                  Firm Name:        Civil Liberties Defense Center

            Mailing Address:         1430 Willamette St. # 359

              City, State, Zip:      Eugene, OR 97401

        Parties Represented:          all Plaintiffs
